Exhibit 10.1 TRANSFER AGREEMENT Party A: Jiln Nongke Hich-tech Industry Development Co., Ltd. Party B: Jilin Hengchang Agriculture Development Co., Ltd. After friendly negotiations between Party A and Party B, and in compliance with national laws and regulations, the agreement related to the transfer of the technology demonstration park has been reached as follows: 1. The subjects: Jilin Gongzhuling National Agriculture Technology Demonstration Park (located at Liufangzi Town Shanqian Village) for 180,000 square meters of land, the building area is 4,800 square meter, low temperature vegetable cold storage freezer 800 square meter and other facilities, detail assets see exhibit). 2. Transfer price: The total transfer price for all subjects is eighty seven million RMB (RMB 87,000,000). 3. Transaction and time: The demonstration park will be transferred to Party B on March 10, 2011. Party B will pay off the transfer price prior to October 15, 2011. 4. All taxes and fees incurred by Party A and Party B during the transaction will be borne by Party A. 5. Breach of Contract Responsibility: If any of the two parties beaches the contract, it will be determined by the relevant provisions of the contract law or sent to the jurisdictional department to rule. 6. This contract has five copies, Party A has two copies and Party B has three copies. The effective date is the date that both parties sign this agreement. Party A: Jilin Nongke High-tech Industry Development Co., Ltd. Legal Representative: Ren Xunhui （Corporate Seal） Party B: Jilin Hengchang Agriculture Development Co., Ltd. Legal Representative: Wei Yushan (Corporate Seal) March 1, 2011 Exhibit Asset Detail Schedule Jilin Hengchang Agriculture Development Co., Ltd. Description Unit Quantity Unit Price Amount Land m² Building (office) m² Lowtemperature food storage freezer m² Greenhouse m² 20 Gate m² Sunny restaurant m² Aluminum mobile spray can unit 2 Cement road drainage manhole unit 1 Micro-irrigation equipments unit 30 Pressure can equipments unit 1 Cement drying yard m² Cultivation Facility m² Processing preservation equipment unit Premium seed warehouse m² Cement road m² Drainage pipes m² 50KVA transformer unit 1 Electricity control cabinet unit 3 Transmission line unit Underground wire m² Culvert bridge unit 2 White steel frame and retractable doors unit 1 Brick Road m² Greenery walkway m² Sparse channel unit 3 2 ton boiler unit 1 Greenery trees group 1 Total
